Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This non-final office action is in response to the application filed 10/28/2019.

Claims 1-16 are pending. Claims 1, 15, and 16 are the independent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be (See Claim 16 with the term “means” and examiner’s note below)
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations (claim 16) that include the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (Claim 16) “means for acquiring correct recognition rates for frames (line 2)…means for performing control to change a display style of a frame…(line 10)”  The term “means” is not modified with sufficient structure, material, or acts for performing the claimed function.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kamada (6466694) in further view of de La Beaujardiere (5359673) in further view of Jin (20190147239)


Regarding claim 1, Kamada teaches an information processing apparatus comprising:  a memory; and a processor connected to the memory and configured to acquire correct recognition rates for frames corresponding to items contained in a form image (Column 1, 5-11, discloses an image of a document containing elements such as text, tables, graphics, and frames and Column 2 33-44 discloses recognizing characters within a frame and Column 1, 55-65, discloses handling modification operations of the recognition result that does not become 100 percent and Column 9 8-24, discloses a degree of certainty is given that may indicate a lower or higher probability that the recognition result is higher or lower) document from statistical data regarding results of recognition of images of contents of the frames, (Column 5, 12-20, discloses a pattern region such as a frame or a character and that one pattern region may include another pattern region such as a frame including characters and column 16, 57-67, discloses determining a degree of certainty for replacing a recognition candidate with an element image and Column 9 8-24, discloses an error recognition ratio become higher. and Fig. 35 and Column 49-56, discloses the degree of certainty of candidates.  The examiner interprets as statistical data) and perform control to change a display style of a frame for which the acquired correct recognition rate is less than or equal to a threshold among the frames on a form definition screen, (Column 16 64-67-Column 17 1-7, discloses adjusting the threshold of a degree of certainty for replacing the original recognition result and Column 9 1-24, discloses displaying a ranked constituent element according to the degree of certainty and Fig. 14 and Column 9 25-31, discloses changing the display of the recognition candidate) the form definition screen being a screen on which the form image is defined. (Column 6 49-61, discloses a document image input to identify regions such as text, tables, graphics, and frames) 
Kamada fails to teach the statistical data including, in association with an attribute of each of the frames, a size of the frame, and a correct recognition rate for the frame
de La Beaujardiere teaches the statistical data including, in association with an attribute of each of the frames, a size of the frame, and a correct recognition rate for the frame, (Column 4 44-50, discloses recording data related to frames and Fig. 14 and Column 5 27-30, discloses a frame-element for collecting 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kamada to incorporate the teachings of de la Beaujardiere.  Doing so would allow statistical data to be tracked and the user to view relationships between the sizes of the frames and the correct recognition rates for the frames which would allow the user to adjust the size of the frame to achieve a higher recognition rate in the document for each of the form fields and the user to easily view the frames that were below a threshold of the correct recognition rate by changing the display style of the effect frames.
Kamada fails to teach the correct recognition rate indicating a percentage of correctly recognized images of contents of the frame,
Jin teaches the correct recognition rate indicating a percentage of correctly recognized images of contents of the frame, (0092 and 0099, discloses receiving a document image and segmenting the regions of the documents according to the frames and 0043-0045, discloses achieving a verification of correctly recognized characters of over 98 percent within the segmented regions)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kamada and de la Beaujardiere to incorporate the teachings of Jin.  Doing so would allow the user to determine a statistical measure by dividing the number of correct recognition results by the number of recognition results and display to the user in the form fields each field that was below a threshold of the percentage of correctly recognized field for each frame.


Regarding claim 2, Kamada, de La Beaujardiere, and Jin teaches the information processing apparatus according to Claim 1. Kamada teaches wherein the processor further performs control to display a relationship between the sizes of the frames and the correct recognition rates for the frames on the form definition screen, the relationship being derived from the statistical data. (Fig. 8 and Column 10 57-67- Column 11 1-24, discloses the image range of the circumscribed rectangle and Column 9 1-7 discloses displaying the result candidate codes ranked in order of degree of certainty and Fig. 34, depicts the relationship between the element and the degree of certainty with the recognition result and Fig. 8, depicts the frame size.  The examiner interprets that the degree of certainty can be displayed with the size of the frame)



Regarding claim 3, Kamada, de La Beaujardiere, and Jin teach the information processing apparatus according to Claim 2.  Kamada teaches wherein the processor further performs control to, in response to receipt on the form definition screen of a change in the size of the frame whose display style is changed, (Column 10 57-67, discloses a user instruction to change the coordinate point to select an element within the circumscribed rectangle and Column 10 19-37, discloses modifying the image range of the element using a circumscribed rectangle from the black pixel portion of a character and Column 14 36-44, discloses changing the size and display of the element image) display relationships between the size of the frame and the correct recognition rate for the frame, the relationships being obtained before and after the change. (Column 6 49-61, discloses displaying the character recognition and the type code of the region and Column 10 57-67, discloses a user selecting a coordinate within the rectangle displaying the instructed element and Column 14 57-65 discloses modifying the element by reducing or enlarging the element and Fig. 34 and 35 and Column 16 50-56 discloses displaying the degree of certainty with the element and Column 16 14-22 discloses modifying the element and performs the process of recognizing the image again according to the type attribute)

Regarding claim 4, Kamada, de La Beaujardiere, and Jin teach the information processing apparatus according to Claim 1.  Kamada teaches wherein the processor further performs control to change a display style of a nearby frame located near the frame whose display style is changed, (Column 14 58-67-Column 15 1-14, discloses modifying the outline data by enlarging the frame, the when the correct recognition rate for the nearby frame is low, the nearby frame being a frame whose size decreases with an increase in the size of the frame whose display style is changed. (Fig. 22 and Fig. 23 and Column 14 20-30, cancelling the display of the rectangles and depicts the modification of the two frames with the frames are cancelled for the characters that were not correctly recognized and Column 14 66-67- Column 15 1-2, discloses modifying the outline data of a character image by enlarging the image a display of Fig. 27 is obtained)

Regarding claim 5, Kamada, de La Beaujardiere, and Jin teach the information processing apparatus according to Claim 1.  Kamada teaches wherein the processor further performs control to change a display style of a frame having a smallest reduction in correct recognition rate among a plurality of frames other than the frame whose display style is changed, (claim 12 57-67, disclose recognizing a frame and vectorising the frame and identifying a region within the frame and Column 14 66-2 and Column 15 1-2, discloses that the display of Fig. 27 is obtained and Column 5 28-33, discloses modifying the individual information such as the font of the outline data to increase the size of the character) the plurality of frames being frames whose sizes decrease with an increase in the size of the frame whose display style is changed. (Fig. 23 and Column 14 20-44, discloses editing and mixing operations by the user and modifying the size of the elements)  

Regarding claim 6, Kamada, de La Beaujardiere, and Jin teaches the information processing apparatus according to Claim 2.  Kamada teaches wherein the statistical data further includes recognition dictionaries in association with the attributes of the frames, (Column 16 34-40, discloses a recognition dictionary and a candidate code of the frame) and the processor further performs control to display, for each of the recognition dictionaries, a relationship between the size of the frame associated with the recognition dictionary and the correct recognition rate for the frame on the form definition screen. (Fig. 34 and 35 and Column 16 34-56, displays the degrees of certainty with the size of the frame)

Regarding claim 7, Kamada, de La Beaujardiere, and Jin teaches the information processing apparatus according to Claim 6. Kamada teaches wherein the processor further performs control to, in response to receipt on the form definition screen of a change in the recognition dictionary associated with the frame whose display style is changed, change the relationship between the size of the frame and the correct recognition rate for the frame in accordance with the change. (Fig. 34 and 35 and Column 16 34-42 discloses a degree of certainty to each candidate code with a degree of certainty for each recognition result and Column 16 64-67, discloses a user may modify the degree of certainty of the element and Column 17 1-6 discloses updating the display with the inputted degree of certainty and updating the display of order of recognition candidates)

Regarding claim 8, Kamada, de La Beaujardiere, and Jin teaches the information processing apparatus according to Claim 1.  Kamada teaches wherein the processor further performs control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 17 1-7 discloses modifying the degree of certainty and updating the display)

Regarding claim 9, Kamada, de La Beaujardiere, and Jin teaches the information processing apparatus according to Claim 2.  Kamada teaches wherein the processor further performs control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)

Regarding claim 10, Kamada, de La Beaujardiere, and Jin teaches the information processing apparatus according to Claim 3.  Kamada teaches wherein the processor further performs control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)

Regarding claim 11, Kamada, de La Beaujardiere, and Jin teaches the information processing apparatus according to Claim 4, wherein the processor further performs control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)

Regarding claim 12, Kamada, de La Beaujardiere, and Jin teaches the information processing apparatus according to Claim 5, wherein the processor further performs control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)

Regarding claim 13, Kamada, de La Beaujardiere, and Jin teaches the information processing apparatus according to Claim 6.  Kamada teaches wherein the processor further performs control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)

Regarding claim 14, Kamada, de La Beaujardiere, and Jin teaches the information processing apparatus according to Claim 7. Kamada teaches wherein the processor further performs control to change display styles of the frames in the form image in a different manner on the form definition screen in accordance with the correct recognition rates for the frames. (Column 12 50-67 discloses modifying the frame with a different display style by selecting the correct recognition result)

Regarding claim 15, Kamada teaches a non-transitory computer readable medium storing a program causing a computer to execute a process for information processing, the process comprising: acquiring correct recognition rates for frames corresponding to items contained in a form image (Column 1, 5-11, discloses an image of a document containing elements such as text, tables, graphics, and frames and Column 2 33-44 discloses recognizing characters within a frame and Column 1, 55-65, discloses handling modification operations of the recognition result that does not become 100 percent and Column 9 8-24, discloses a degree of certainty is given that may indicate a lower or higher probability that the recognition result is higher or lower) from statistical data regarding results of recognition of images of contents of the frames, (Column 5, 12-20, discloses a pattern region such as a frame or a character and that one pattern region may include another pattern region such as a frame including characters and column 16, 57-67, discloses determining a degree of certainty for replacing a recognition candidate with an element image and Column 9 8-24, discloses an error recognition ratio become higher  and performing control to change a display style of a frame for which the acquired correct recognition rate is less than or equal to a threshold among the frames on a form definition screen, (Column 16 64-67-Column 17 1-7, discloses adjusting the threshold of a degree of certainty for replacing the original recognition result and Column 9 1-24, discloses displaying a ranked constituent element according to the degree of certainty and Fig. 14 and Column 9 25-31, discloses changing the display of the recognition candidate) the form definition screen being a screen on which the form image is defined. (Column 6 49-61, discloses a document image input to identify regions such as text, tables, graphics, and frames)
Kamada fails to teach the statistical data including, in association with an attribute of each of the frames, a size of the frame, and a correct recognition rate for the frame,
de La Beaujardiere teaches the statistical data including, in association with an attribute of each of the frames, a size of the frame, and a correct recognition rate for the frame, (Column 4 44-50, discloses recording data related to frames and Fig. 14 and Column 5 27-30, discloses a frame-element for collecting information related to frames and Column 6 28-46, discloses each element contains attributes including endpoints of line segments and Column 4 27-44, discloses a recognizer that includes recognizing graphic images and determining four lines with endpoints as a box (frame) and Column 4 44-50, disclose recording information relating 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kamada to incorporate the teachings of de la Beaujardiere.  Doing so would allow statistical data to be tracked and the user to view relationships between the sizes of the frames and the correct recognition rates for the frames which would allow the user to adjust the size of the frame to achieve a higher recognition rate in the document for each of the form fields and the user to easily view the frames that were below a threshold of the correct recognition rate by changing the display style of the effect frames.
Kamada fails to teach the correct recognition rate indicating a percentage of correctly recognized images of contents of the frame,
Jin teaches the correct recognition rate indicating a percentage of correctly recognized images of contents of the frame, (0092 and 0099, discloses receiving a document image and segmenting the regions of the documents according to the frames and 0043-0045, discloses achieving a verification of correctly recognized characters of over 98 percent within the segmented regions)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kamada and de la Beaujardiere to incorporate the teachings of Jin.  Doing so would allow the user to determine a statistical measure by dividing the number of correct recognition results by the number of recognition results and display to the user in the form fields each field that was below a threshold of the percentage of correctly recognized field for each frame.


Regarding claim 16, Kamada teaches an information processing apparatus comprising: means for acquiring correct recognition rates for frames corresponding to items contained in a form image (Column 1, 5-11, discloses an image of a document containing elements such as text, tables, graphics, and frames and Column 2 33-44 discloses recognizing characters within a frame and Column 1, 55-65, discloses handling modification operations of the recognition result that does not become 100 percent and Column 9 8-24, discloses a degree of certainty is given that may indicate a lower or higher probability that the recognition result is higher or lower)  from statistical data regarding results of recognition of images of contents of the frames, (Column 5, 12-20, discloses a pattern region such as a frame or a character and that one pattern region may include another pattern region such as a frame including characters and column 16, 57-67, discloses determining a degree of certainty for replacing a recognition candidate with an element image and Column 9 8-24, discloses an error recognition ratio become higher.  and Fig. 35 and Column 49-56, discloses the degree of certainty of candidates.  The examiner interprets as statistical data) and means for performing control to change a display style of a frame for which the acquired correct recognition rate is less than or equal to a threshold among the frames on a form definition screen, (Column 16 64-67-Column 17 1-7, discloses adjusting the threshold of a degree of certainty for replacing the original  the form definition screen being a screen on which the form image is defined. (Column 6 49-61, discloses a document image input to identify regions such as text, tables, graphics, and frames)
Kamada fails to teach the statistical data including, in association with an attribute of each of the frames, a size of the frame, and a correct recognition rate for the frame
de La Beaujardiere teaches the statistical data including, in association with an attribute of each of the frames, a size of the frame, and a correct recognition rate for the frame, (Column 4 44-50, discloses recording data related to frames and Fig. 14 and Column 5 27-30, discloses a frame-element for collecting information related to frames and Column 6 28-46, discloses each element contains attributes including endpoints of line segments and Column 4 27-44, discloses a recognizer that includes recognizing graphic images and determining four lines with endpoints as a box (frame) and Column 4 44-50, disclose recording information relating to frames and Column 3 35-45 discloses recording the results of the recognition process in the element)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kamada to incorporate the teachings of de la Beaujardiere.  Doing so would allow statistical data to be tracked and the user to view relationships between the sizes of the frames and the correct recognition rates for the frames which would allow the user to adjust the size of the frame to achieve a higher recognition rate in the document for each of the form fields and the user to easily view the frames that were below a threshold of the correct recognition rate by changing the display style of the effect frames.
Kamada fails to teach the correct recognition rate indicating a percentage of correctly recognized images of contents of the frame,
Jin teaches the correct recognition rate indicating a percentage of correctly recognized images of contents of the frame, (0092 and 0099, discloses receiving a document image and segmenting the regions of the documents according to the frames and 0043-0045, discloses achieving a verification of correctly recognized characters of over 98 percent within the segmented regions)
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the teachings of Kamada and de la Beaujardiere to incorporate the teachings of Jin.  Doing so would allow the user to determine a statistical measure by dividing the number of correct recognition results by the number of recognition results and display to the user in the form fields each field that was below a threshold of the percentage of correctly recognized field for each frame.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN GOLDEN whose telephone number is (571)272-2128.  The examiner can normally be reached on Monday-Friday; 08:00a.m.-05.00 p.m EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN GOLDEN/
Examiner, Art Unit 2144

/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144